DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 66 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of coating a hard mask composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
Applicant’s election without traverse of Group I, claims 1-5, 17-19, 25, 29-31, 39-41, 45, 46 and 59 in the reply filed on 04/21/2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because exceeds 150 words. Also, the language “The present invention relates to”, “The invention also relates to”, and “The invention, also further” should be deleted. The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.    Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 31 are objected to because of the following informalities:  Claim 1 should recite “ the organic solvent” in line 3 in order to maintain claim language consistency.  Claim 31 should read as “ The composition of claim 1, wherein said metal oxide nanoparticles are selected from the group consisting of…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “the resist”; however, there is no positive recitation of a resist. There is insufficient antecedent basis for this limitation in the claim. Applicant have support for recitation of “the photoresist”. The term “resist” is a broader term than “photoresist”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 17-19, 25, 29-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2014/0370444 A1) in view of Rahman et al. (US 9,201,305 B2).
	Regarding claims 1, 3-5, 17-19, 25, 29-31 and 39, Rahman et al. ( Rahman ‘444)  teach a coating composition (see abstract, claims and examples) comprising an organic solvent [0035] and a high carbon polymer dissolved in the solvent, wherein the high carbon polymer comprises: (i) a repeat unit of structure (1): 
    PNG
    media_image1.png
    101
    305
    media_image1.png
    Greyscale
; (ii) a repeat hydroxybiphenyl repeat unit of structure (2): 
    PNG
    media_image2.png
    117
    259
    media_image2.png
    Greyscale
[0008-0009 & 0014]; and (ii)  a moiety containing a fused aromatic moiety of structure (5) 
    PNG
    media_image3.png
    24
    273
    media_image3.png
    Greyscale
 , more specifically
    PNG
    media_image4.png
    129
    155
    media_image4.png
    Greyscale
 [0016, 0018 and 0021] meeting the limitation of structures (1), (2), (3), (3a) and (3b) as instantly claimed. Rahman et al.  teach that the polymer may comprises a moiety containing a fused aromatic moiety of structure 
    PNG
    media_image5.png
    23
    280
    media_image5.png
    Greyscale
 and Ar has 2-8 fused aromatic rings [0016] meeting the limitation of structures (5) as instantly claimed. 
	Rahman’444 does not  explicitly recite the coating composition comprises a metal oxide nanoparticle as instantly claimed. However, Rahman ‘444 recognize that the coating composition may comprises other component to enhance the performance of the coating [0036]. Nonetheless, the examiner has added Rahman ‘305 to teach it is well-known to one of ordinary skill in the art to include metal oxide nanoparticles ( e.g. zirconium and titanium oxide; see abstract  and col. 3, lines 10-15 & col. 4., line 56- col. 5, line 4) in an amount of about 5 wt.% to about 50 wt.%  to be dissolvent in an organic solvent ( col 5, lines 5-33) in view of giving the coating layer with a good etch resistance, thermal conductivity and high refractive index. Rahman ‘444  and Rahman ‘305 are analogous art in the coating composition field. Therefore, a person of ordinary skill in the art would modify the coating composition of Rahman ‘444 to include a metal oxide nanoparticle as taught by Rahman ‘305 in order to enhance the performance of the coating by giving the layer good etch resistance, thermal conductivity and high refractive index.
Claim(s) 1-5, 17-19, 25, 29-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 8,906,590 B2) in view of Rahman et al. (US 9,201,305 B2).
Rahman et al. ( Rahman ‘590)  teach a coating composition (see abstract, claims and examples) comprising an organic solvent ( col. 3, line 32- col. 10, line 20) and a high carbon polymer dissolved in the solvent, wherein the high carbon polymer comprises: 
    PNG
    media_image6.png
    180
    598
    media_image6.png
    Greyscale
meeting the limitation of the high-carbon polymer recited by the instant claims.
Rahman’590 does not  explicitly recite the coating composition comprises a metal oxide nanoparticle as instantly claimed. However, Rahman ‘590 recognize that the coating composition may comprises other component to enhance the performance of the coating (col. 13, lines 9-12) Nonetheless, the examiner has added Rahman ‘305 to teach it is well-known to one of ordinary skill in the art to include metal oxide nanoparticles ( e.g. zirconium and titanium oxide; see abstract  and col. 3, lines 10-15 & col. 4., line 56- col. 5, line 4) in an amount of about 5 wt.% to about 50 wt.%  to be dissolvent in an organic solvent ( col 5, lines 5-33) in view of giving the coating layer with a good etch resistance, thermal conductivity and high refractive index. Rahman ‘590  and Rahman ‘305 are analogous art in the coating composition field. Therefore, a person of ordinary skill in the art would modify the coating composition of Rahman ‘590 to include a metal oxide nanoparticle as taught by Rahman ‘305 in order to enhance the performance of the coating by giving the layer good etch resistance, thermal conductivity and high refractive index.
Allowable Subject Matter
Claims 40, 41, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art teaches these limitations in a  hardmask coating composition. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yao et al. (US 2020/0356006 A1) teach a coating composition comprising inorganic oxide compounds and carbon polymers dispersed in an organic solvent ( see abstract, claims and examples). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722